WR-82, 102-01
                                                                        COURT OF CRIMINAL APPEALS
                                                                                         AUSTIN, TEXAS
                                                                       Transmitted 1/2/2015 1:19:59 PM
January 2, 2015                                                          Accepted 1/2/2015 1:25:03 PM
                        TO THE COURT OF CRIMINAL APPEALS                                  ABEL ACOSTA
                                                                                                  CLERK

                                       WR-82, 102-01

 EX PARTE
                                           On Application for a Writ of Habeas Corpus
                                           Cause Number 1151921 in the
                                           351st District Court from Harris County

 CURTIS FOURNIER


                          APPLICANT’S MOTION TO EXTEND TIME
                                     TO FILE BRIEF

 TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:

 COMES NOW, CURTIS FOURNIER, and files this his Motion to Extend Time to File
 Brief, and in support thereof, would respectfully show the Court the following:

                                            I.
 This Court ordered briefing in this case from both parties to be due on December 30,
 2014. No previous extensions have been requested.

                                           II.
 Applicant’s attorney requests this extension because in this past month, counsel has
 suffered a very unpleasant and lingering virus and counsel’s child has also been ill,
 which has disrupted counsel’s work schedule in addition to holiday obligations and
 counsel’s work on many cases including a trial setting on December 23, 2014. Counsel
 has also been working on the following matters:

         In re K.C., Juvenile Trial Court No. 2012-04759J
         Craig Beal, 01-12-00896-CR
         Abner Washington, 01-14-00885-CR
         Forest Penton, 14-14-00406-CR
         Rodney Robins, 01-14-00582-CR
         Hugo Pachas-Luna, 01-14-00516-CR, et. seq.
                                          III.
Appellee’s attorney requests this extension of 30 days, which is necessary so that the
brief can be thoroughly written and timely filed. This motion is not made for the
purpose of delay.

                                      PRAYER

WHEREFORE, PREMISES CONSIDERED, Applicant prays that this Honorable Court
grants this requested extension of time to file the brief in the above cause and extend
the time for filing to January 30, 2015.

                                                     Respectfully submitted,

                                                     ALEXANDER BUNIN
                                                     Chief Public Defender
                                                     Harris County, Texas

                                                     /s/ Sarah V. Wood
                                                     SARAH V. WOOD
                                                     Assistant Public Defender
                                                     Harris County, Texas
                                                     Texas Bar Number 24048898
                                                     1201 Franklin, 13th Floor
                                                     Houston Texas 77002
                                                     713.368.0016 (phone)
                                                     713.368.9278 (fax)
                                                     Sarah.Wood@pdo.hctx.net


                              CERTIFICATE OF SERVICE

By my signature below, I hereby certify that a true and correct copy of the above and
foregoing Appellee’s Motion to Extend Time to File Brief has been served on Roe
Wilson, Assistant District Attorney of Harris County, Texas via the electronic e-file
system.

                                        /s/Sarah V. Wood
                                        Sarah V. Wood